 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    DAVID CHRISTOPHER LEE
    WALTON,

           Plaintiff,                                     Case No. 17-cv-956-bbc

      v.

    SHERIFF SCOTT PERKINS,
    LIEUTENANT STAN HENDRICKSON,
    SERGEANT RYAN HALLMAN AND
    SERGEANT PATRICA FISH,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


           /s/                                                       4/30/2019
           Peter Oppeneer, Clerk of Court                            Date

     It appearing that there is no just reason for delay, I direct that this final
judgment be entered.




 
